Citation Nr: 1722287	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  12-27 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased (compensable) rating for scarring, secondary to in-service hernia repair.


REPRESENTATION

The Veteran represented by:  Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his two daughters


ATTORNEY FOR THE BOARD

P. Franke, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Air Force from September 1973 to October 1975.

This issue comes back to the Board of Veterans' Appeals (Board) on Remand from the United States Court of Appeals for Veterans Claims (Court), regarding a January 2016 Board decision.  The matter was originally on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran's claims file has been converted from a paper file to an electronic file managed in the Veterans Benefits Management System (VBMS).  There are also records in Virtual VA.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A January 2001 rating decision granted service connection for the Veteran's scar due to umbilical hernia repair, as being directly related to military service.  However, the decision noted that the scar was non-tender, there was no limited motion and there was no indication of a weakened abdominal wall or a need for a supporting belt.  Consequently, a non-compensable evaluation was deemed appropriate.  

The Veteran underwent a VA examination in January 2010, which produced findings that there was no breakdown of skin over the scar, no underlying tissue damage, no abnormal texture or pigmentation, no limitation of motion or other limitation in function due to the scar, the Veteran denied tenderness on palpation, and he took no medication for the pain he reported.  A February 2010 rating decision continued the denial, based on these findings.   

A January 2013 VA examination found that there was no loss of skin over scar, it was not unstable and painful, it did not affect the ability to work, there was no limitation of function, and there was no objective evidence of discomfort in walking, sitting or on palpation of the scar.

A January 2016 Board decision denied the claim, based on the findings of the two VA examinations.  In particular, the Board noted that both examiners did not detect limited function due to the scar and the records did not mention pain associated with the Veteran's scar.  The Board found the opinion of the January 2013 the examiner to be the most persuasive evidence, as it was consistent with the Veteran's medical history and had specifically considered the Veteran's reports of pain.  

The Veteran appealed this decision to the Court, which ordered a partial remand to the Board in February 2017, consistent with the terms of a Joint Motion for Partial Remand (JMR).  The JMR required that the Board provide an adequate statement of reasons or bases for finding the January 2013 VA examiner's opinion to be the most persuasive evidence in this case.  Additionally, it required that the Board identify the specific medical evidence of record consistent with the examiner's opinion or, otherwise, support its finding that the Veteran's scar is not painful; the Board address the fact that the January 2013 VA examiner did not reconcile the objective findings indicating that the Veteran does not have a painful scar with the Veteran's reports of having "pain each day;" and the Board address the Veteran's competency to report pain or whether his reports of having a painful scar were credible in this case.

Given the passage of time since January 2013, as well as the Veteran's accounts of persistent pain symptoms, possibly indicating a worsening condition beyond that reflected in the medical history to date, records should be obtained, a new examination conducted, current findings made, and a new opinion rendered.  Cf.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify any VA facilities and private treatment facilities at which he has been treated since the latest submission of medical records to the claims file. 

Make appropriate efforts to obtain any outstanding records from any facility identified by the Veteran.  His assistance in obtaining the records should be solicited as needed.

If the AOJ cannot locate such records it must specifically document the attempts that were made to locate them and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then:  (a) Notify the claimant of the specific records which it is unable to obtain, (b) explain the efforts VA has made to obtain that evidence and (c) describe any further action it will take with respect to the claims.  Then, give the Veteran an opportunity to respond.

2.  Schedule the Veteran for an examination to determine the current nature, severity, and extent, of the Veteran's scar.  The examiner will provide a diagnosis accordingly.  All indicated tests should be accomplished and all findings reported in detail.  The electronic claims folders should be available to the examiner prior to the examination.  Any appropriate Disability Benefits Questionnaire (DBQ) should be completed.

The opinion must acknowledge, address, consider, and refer to all lay statements in the record in rendering an opinion.  Additionally, the examiner will comment on the findings of other examiners.

Among the conclusions set forth in the opinion, the examiner will specifically address, consider and reconcile objective findings, if any, that the Veteran's scar does not give indications of pain with the Veteran's reports, if any, of having pain.  The examiner will explain by reference to clinical findings why one or the other provides the most persuasive evidence.

If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  After the development requested has been completed, the AOJ should review any examination reports or opinions to ensure that they are in complete compliance with the directives of this REMAND.  The AOJ must ensure that all examiners have documented their consideration of the entire claims file and any relevant records in Virtual VA and VBMS.  If any report is deficient in any manner, the AOJ must implement corrective procedures at once.

4.  After conducting any other development deemed necessary, readjudicate the appeal based on the entirety of the evidence.  If the AOJ does not grant the benefits sought on appeal, the AOJ will provide the Veteran and his representative with a supplemental statement of the case, allow an appropriate period of time for response and return the case to the Board.     

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



